IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                     STATE ON BEHALF OF ISAIAH T. V. MELODY T. & ALEX F.


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                    STATE OF NEBRASKA ON BEHALF OF ISAIAH T., APPELLEE,
                                                 V.

                        MELODY T., APPELLANT, AND ALEX F., APPELLEE.


                               Filed July 5, 2022.    No. A-21-816.


       Appeal from the District Court for Platte County: ROBERT R. STEINKE, Judge. Affirmed.
       Craig H. Lane for appellant.
       Neal J. Valorz, of Sipple, Hansen, Emerson, Schumacher, Klutman & Valorz, L.L.C., for
appellee Alex F.
      Breanna D. Anderson-Flaherty, Chief Deputy Platte County Attorney, for appellee State of
Nebraska.


       MOORE, RIEDMANN, and ARTERBURN, Judges.
       ARTERBURN, Judge.
                                        INTRODUCTION
         Melody T. appeals from an order of the district court for Platte County which modified the
parenting plan constructed for the benefit of Melody’s and Alex F.’s son, Isaiah. In the order, the
district court denied Melody’s request to award her sole physical custody of Isaiah. Instead, the
court ordered that Alex should continue to maintain sole custody. The district court did, however,
modify the parenting plan to award Melody with increased parenting time and to order her to pay
child support to Alex.
         Melody appeals from the district court’s modification order. On appeal, she asserts that the
court abused its discretion in finding that there was no material change in circumstances which



                                                -1-
warranted modifying the parenting plan to award her sole physical custody of Isaiah. For the
reasons set forth herein, we affirm the decision of the district court.
                                         BACKGROUND
        Melody and Alex are the parents of Isaiah who, at the time of trial was 13 years old. While
the parties were never married, they were in a romantic relationship for a period of time. In August
2008, the district court entered an order establishing Alex’s paternity and ordering him to pay child
support in the amount of $50 per month. The August 2008 order did not include any directive
regarding custody of Isaiah or parenting time. As such, in June 2009, Alex filed a motion to modify
the August 2008 order so that custody and parenting time could be addressed. In the motion, Alex
requested that the parties be awarded joint legal custody and that Melody be awarded sole physical
custody subject to his parenting time.
        In October 2010, the district court entered an order addressing custody and parenting time.
Pursuant to this order, Melody and Alex were awarded joint legal custody of Isaiah. Melody was
awarded sole physical custody, and Alex was awarded parenting time every other weekend, one
overnight per week, and for six weeks during the summer. Alex’s child support obligation was
increased to $200 per month. Melody did not appear at the modification trial which resulted in the
October 2010 order.
        Two months later, in December 2010, Alex filed another complaint to modify. In this
complaint, Alex asked that he be awarded sole legal and physical custody of Isaiah. Alex alleged
that Melody had moved away from Nebraska with Isaiah and had not notified Alex of her
whereabouts. Alex indicated that Melody was intentionally keeping Isaiah from him and that he
had not had any contact with Isaiah since August 2010.
        In an order entered on February 16, 2011, the district court awarded Alex temporary
physical and legal custody of Isaiah pending a hearing on his complaint to modify. Melody was
permitted only supervised visitation with Isaiah. Notably, Melody did not attend or participate in
the hearing regarding the temporary custody order. Despite the temporary order being entered in
February 2011, Alex did not obtain physical custody of Isaiah until August of that year, when
Melody and Isaiah were finally located.
        In March 2012, the district court entered an order modifying the prior custody order. Alex
was awarded permanent physical and legal custody of Isaiah. Melody was awarded supervised
parenting time with Isaiah every other Sunday from 10 a.m. to 4 p.m. through October. Beginning
in November, Melody was awarded unsupervised parenting time with Isaiah every other weekend.
Given her financial circumstances, she was not ordered to pay child support.
        In August 2019, more than 7 years after the previous custody order was entered, Melody
filed a complaint to modify. In the complaint, Melody alleged that material changes in
circumstances had occurred which warranted modifying the prior custody order by awarding her
sole physical custody of Isaiah. According to Melody, such material changes in circumstances
included, that Alex refuses to appropriately communicate with her regarding Isaiah; Alex has not
properly cared for Isaiah; Alex drinks excessive amounts of alcohol in the presence of Isaiah; and
Alex uses inappropriate language in the presence of Isaiah. Melody asked that in the event the
court does not award her sole physical custody of Isaiah, that the prior custody order be modified
to grant her “extensive and liberal additional rights of visitation or parenting time.”


                                                -2-
         Alex filed an answer and a “cross-application.” In this pleading, Alex generally denied that
any material change in circumstances had occurred which would warrant a change to the prior
custody order. In his cross-application, Alex requested that Melody be ordered to begin paying
child support.
         A modification trial was held on June 30, 2021. At the trial Melody and Alex each testified
and called witnesses on their behalf. In addition, Isaiah testified in chambers with no one but the
district court judge and the parties’ attorneys present.
         At the time of his testimony, Isaiah was 13 years old and preparing to start 8th grade at
Columbus Middle School. Isaiah testified that he was a pretty good student who enjoyed school
and who had a good group of friends. When asked, Isaiah indicated that while he gets along well
with both Melody and Alex, he would prefer to live with Melody. Isaiah very generally indicated
that there was not much for him to do in Columbus, Nebraska, where he lives with Alex, but
believed there was more to do in Sioux City, Iowa, where Melody lives. Isaiah explained that at
Melody’s home, he is able to spend more time with his older half-brothers and with his extended
family. He also does more “stuff” at Melody’s home, including, going to movies and playing
outside. He indicated that he does have a few friends in the Sioux City area, but when pressed, he
could not recall any of those friend’s names.
         Isaiah testified that at Alex’s home, he and Alex do share a hobby of collecting and caring
for praying mantises. However, Isaiah indicated that he did not like to stay at home alone while
Alex was at work in the evenings, he felt that Alex at times had drank to excess in his presence,
and he had heard Alex use an inappropriate racial slur which made Isaiah, who is biracial, feel
“weird.” Isaiah also expressed some discomfort regarding the amount that Alex and Alex’s mother,
who lives with them, argue with one another. Isaiah also expressed feeling upset that Alex only
recently purchased him what he believed to be an appropriately sized bed.
         Upon questioning, Isaiah indicated that while Alex has never discussed the modification
proceedings with him, Melody has told him more than once that after the proceedings, he is going
to come live with her. Melody also instructed Isaiah to take pictures of alcohol bottles and guns
which were present in Alex’s apartment so that Melody could use those pictures at trial. Isaiah did
testify that Melody instructed him to tell the court the truth about his preferences.
         Melody testified at the modification trial that she was 48 years of age and currently resides
in a three bedroom apartment in Sioux City, Iowa. Isaiah has his own bedroom in the apartment.
Also living in the apartment for the past 8 months is one of Melody’s older sons, Elijah, age 21,
and Elijah’s girlfriend. Melody has one other son, Shelton, age 26 who lives in Omaha. Melody
testified that Isaiah loves his two half-brothers and they all spend a great deal of time together
during her parenting time. Isaiah also spends time with his extended family, including his
grandmother and his cousins, when he is with Melody. Melody testified that she refers to her
apartment as Isaiah’s “home” and that she has told him he will be coming to live at home soon.
         At the time of the trial, Melody had worked for a food distribution company doing quality
assurance for a couple of months. She works Mondays through Saturdays and some Sundays from
10:30 p.m. to 6:53 a.m. Melody explained that, as a result of her schedule, she would be available
to get Isaiah ready for school when she got off of work in the mornings and would be home in the
afternoons and evenings when Isaiah returned home from school. She also explained that at night
when she was at work, her son Elijah would be at the apartment with Isaiah. In the event Elijah


                                                -3-
could not be there, other family members would stay with Isaiah. Melody testified that she plans
to stay at her current place of employment for the foreseeable future, as it offers good benefits and
opportunities for promotion.
         During her testimony, Melody admitted that she has not had a valid driver’s license for the
past few months because of unpaid traffic citations. She admitted that her license has been revoked
on one prior occasion as well. While Melody is working to have her license reinstated, she
indicated that she has driven to pick up Isaiah for her parenting time without a valid driver’s
license.
         Melody also admitted during her testimony that she has called law enforcement and the
Department of Health and Human Services multiple times regarding Alex’s parenting and
regarding concerns for Isaiah’s well-being. She explained that, for example, she has called law
enforcement when she has called to speak to Isaiah on the phone and was unable to talk with him.
Such reports have occurred as recently as a few months prior to the modification trial. Melody
testified that she believes that she has only ever reported legitimate concerns to the authorities.
However, she also admitted that no action had ever been taken against Alex as a result of her
reports.
         Melody testified regarding multiple concerns she has with Alex’s parenting of Isaiah. First,
she believes that she has only limited communication with Alex regarding Isaiah. She indicated
that she is never made aware of things happening in Isaiah’s life such as doctor’s appointments or
school events. In fact, Melody explained that Alex did not notify her when Isaiah was suspended
from school for hitting another student. When Alex does communicate with her, Melody indicated
that he used profanity, including racially charged language. Melody is African-American. Melody
offered into evidence a few text messages sent between herself and Alex in November 2020 where
Alex does, in fact, call her names and becomes upset with her.
         Melody also explained that when Isaiah was younger, Alex did not facilitate her phone
calls with Isaiah. Melody had to purchase Isaiah his own cellular telephone so that she could speak
to him during the week when he is with Alex. Melody believes that she is the only one who ever
buys Alex any new clothes.
         Melody’s next concern with Alex’s parenting of Isaiah is Alex’s work schedule. Melody
testified that Alex works a split shift at a restaurant which requires him to work from 5 p.m. to 9
or 10 p.m. on most evenings. When Alex is at work, Isaiah is at home alone. Melody indicated that
while she believes Isaiah to be a responsible, well-behaved 13 year old, she believes that he is too
young to be left alone for such a long period of time on a regular basis. Melody testified to one
particular occasion when Isaiah became scared when he was home alone at Alex’s apartment. In
her opinion, Alex did not take the situation seriously when Melody alerted him to it. Melody also
testified that even when Alex is at home, it is Alex’s mother, who is really Isaiah’s primary care
giver.
         Melody is also concerned that Alex drinks heavily and to the point of intoxication on a
regular basis in Isaiah’s presence. Melody offered into evidence pictures she instructed Isaiah to
take at Alex’s apartment while he was at work one evening. One such picture depicts six bottles
of beer in Alex’s refrigerator. Another picture depicts some empty beer bottles lined up on a
countertop and another picture depicts a bottle of hard alcohol. During her testimony, Melody
indicated that she believes Alex has a serious problem with alcohol which has not changed since


                                                -4-
the entry of the last custody order. In fact, she testified that she kept Isaiah from Alex when she
had custody because she believed Alex to be drinking too much.
        Melody also had Isaiah take pictures of firearms that are present in Alex’s bedroom.
Melody testified that she is concerned that Alex leaves these firearms out in the open in his
bedroom which Isaiah has free access to.
        Melody asked the court to award her with primary physical custody of Isaiah. She believes
that she is the more appropriate parent for Isaiah because she provides him with whatever he needs
and she is simply a better caregiver than Alex. Melody explained that she and Isaiah spend quality
time together and he regularly speaks with her about his concerns. She also believes she can
provide him with a safer home environment because she does not drink alcohol to excess and does
not own guns. Melody wants to enroll Isaiah in extracurricular activities, specifically boxing, as
he has never participated in such activities at Alex’s home. Melody testified that if she is not
awarded primary physical custody of Isaiah, she would like to be awarded “extensive parenting
time.”
        In addition to her own testimony, Melody also offered the testimony of some of her family
members, including her two older sons, Elijah and Shelton; her niece; and Shelton’s girlfriend,
who lives with Shelton in Omaha. Each of these witnesses attested to the closeness of their family
unit and the amount of time the family spends doing activities, especially when Isaiah is present
at Melody’s home. Each believed Melody to be a good mother to Isaiah and to have a strong bond
with him. Elijah and Shelton testified that when Isaiah is with Melody, someone is always with
him at night when Melody goes to work. In addition, Elijah and Melody’s niece testified that Isaiah
has explicitly told them that he wants to live with Melody on a permanent basis.
        Alex, 33 years of age at the time of trial, lives in an apartment in Columbus, Nebraska.
This is the same apartment that Alex has lived in his whole life. Residing in the apartment with
Alex are Isaiah and Alex’s mother, Jane. While Isaiah has always had his own bedroom in the
apartment, Alex testified that up until about 6 months prior to trial, Isaiah slept with Jane in her
bedroom because that was Isaiah’s preference. Alex testified that there was a single bed in Isaiah’s
room previously which had recently been replaced with a full sized bed. Isaiah attends a public
school in Columbus, and has been in the same school system his entire life. Isaiah’s report cards
demonstrated that most of his grades were A’s, with some B’s, and an occasional C. Alex indicated
that Isaiah has never required much discipline or correction because he is generally well-behaved.
        Alex has worked at a pizza restaurant owned by an extended family member since he was
16 years old. He works the same schedule that he did when he gained custody of Isaiah in August
2011. His hours are 11 a.m. to 2 p.m. and 4:30 to 9 or 10 p.m. every Monday, Wednesday,
Thursday, and Sunday and every other Friday and Saturday. On evenings when both Alex and Jane
are at work, Isaiah stays in the apartment by himself. When Isaiah was younger, he stayed with
extended family on such evenings. Alex testified that Isaiah does not mind staying at home by
himself, and that he believes Isaiah to be capable of doing so. On the one occasion when Isaiah
did become scared at home, Alex sent a restaurant employee to pick Isaiah up and bring him to the
restaurant. Once he was settled down, an extended family member came and picked up Isaiah.
        Alex testified that Isaiah is his top priority and that he has been Isaiah’s primary caregiver
for 10 years, which equates to two-thirds of Isaiah’s life. Alex does sometimes rely on his mother
to help care for Isaiah and admitted that Jane does most of the cooking and cleaning. Alex


                                                -5-
schedules and attends Isaiah’s annual appointments with his pediatrician and regularly takes Isaiah
to dental appointments. Alex also attends Isaiah’s parent teacher conferences. Because Melody has
not been required to pay child support, Alex is financially responsible for all of Isaiah’s needs.
Alex admitted that Melody does provide clothing to Isaiah, but denied that she provides the
majority of his clothing. Alex indicated a willingness to enroll Isaiah in boxing lessons and
suggested that Isaiah do so, but indicated that Isaiah has never before shown an interest in playing
sports. Together, Alex and Isaiah watch movies, fish, play outdoors, play video games, and raise
praying mantises. Isaiah is also able to spend time with extended family in Columbus. Isaiah has
never told Alex he wished to reside with Melody.
         Alex admitted that he and Melody do not get along. However, Alex indicated that the
problems in their relationship existed 10 years ago at the time Alex was awarded custody of Isaiah.
Alex believes that Melody is the root of the problems in their relationship. Since Alex was awarded
custody of Isaiah, Melody has attempted to unilaterally change the parenting plan by regularly
arriving an hour or two late to drop off Isaiah after her visitation time. Melody has also at the last
minute changed the location where she would drop Isaiah off. Alex testified that Melody has
frequently called law enforcement and the Department of Health and Human Services when she
cannot reach Isaiah on the phone. Alex indicated that no action by the authorities has ever resulted
from Melody’s reports. He has never been cited by law enforcement nor has Isaiah ever been
removed from his care. Alex did admit that because of Melody’s behaviors, he has “los[t his] cool”
with her during arguments. Alex testified he was not proud of his actions in this regard.
         Ultimately, Alex testified that he does not believe Melody to be a fit parent for Isaiah. He
believes that Melody makes bad decisions, including hiding Isaiah from him when she had
custody. Alex explained that contrary to Melody’s actions, he has never interfered with Melody’s
parenting time and has tried to be flexible in providing her with additional time. Alex testified that
he wishes to retain sole custody of Isaiah.
         Alex believed himself to be a fit parent for Isaiah. He denied having a drinking problem as
Melody suggested. He testified that he drinks from two to five beers a day but does not regularly
drink to the point of intoxication. He also indicated that the majority of his drinking occurs late at
night after he gets home from work and Isaiah is in bed. He also noted that at that time of day, Jane
is also home. However, Alex did admit to having previously been intoxicated in Isaiah’s presence.
He also admitted to having convictions for driving under the influence which occurred prior to the
time when he was granted full custody of Isaiah.
         Alex did not believe that the guns he legally owned and kept in his unlocked bedroom
posed a danger to Isaiah. Alex explained that he owned eight guns, including semiautomatic rifles,
a shot gun, and a hand gun. The guns are not loaded, but the ammunition is not kept locked away.
Alex has taught Isaiah about the guns and about gun safety. To Alex’s knowledge Isaiah has not
gone into the room and handled any of the guns. He testified that Isaiah at one point would go
target shooting with Alex, but has shown little interest in the guns in the last couple of years. The
only time he is aware of Isaiah entering the room with a focus on the guns was when he entered at
Melody’s request to photograph the guns. He described Isaiah as a very responsible child. Alex
admitted that he has used a racial slur, but acknowledged that it was not acceptable to do so and
indicated he has never used the word around Isaiah.



                                                -6-
         Alex’s mother, Jane, testified on his behalf. Jane testified that Alex and Isaiah are very
close and that Alex loves Isaiah very much. She also indicated that she enjoys a close relationship
with Isaiah. Jane described Isaiah as a funny, smart, and shy boy who is well-behaved. Jane assists
Alex in caring for Isaiah by cooking meals, cleaning, and doing laundry. However, because Jane
works Monday through Friday from 2 to 10 p.m., there are evenings that neither Jane nor Alex is
home with Isaiah. Jane indicated that she is not concerned about Alex’s drinking, nor has she heard
him use a racial slur. She noted that she is normally home in the late evening when Alex drinks.
Jane did admit that she had encouraged Alex to purchase a gun safe. However, she testified that
Isaiah is a very responsible child and has shown little interest in Alex’s guns.
         Under the parenting plan, Alex is required to pick up Isaiah from Melody at the end of her
visitation periods. Because those periods generally end on Sundays, and Alex works every Sunday,
Jane has been the primary person to drive from Columbus to Sioux City. She kept a log of issues
that have arisen with exchanges since the prior order of modification. The log was received into
evidence. It details over 120 incidents. Most of the incidents demonstrate that Isaiah was brought
to the exchange location late ranging in delays of 30 minutes to several hours. However, there are
also incidents detailed wherein Melody informed Jane that the pickup point would be changed,
even to a different city, and times where Melody refused to return Isaiah for a period of days and
police assistance for his return was utilized. Also received was a log of incidents of other types of
difficulties. This included numerous incidents where Melody called authorities to check on Isaiah,
where Isaiah reported Melody telling him that he would soon be living with her, and where Isaiah
reported Melody making disparaging remarks about Alex.
         On September 9, 2021, the district court entered an order of modification. The court found
that Melody had failed to prove a material change in circumstances which would warrant awarding
Melody sole physical custody of Isaiah. The court noted that “[n]either Alex nor Melody are
perfect parents. They have both on occasion engaged in unbecoming behavior. They have
occasionally struggled in their ability to appropriately communicate with one another in a
respectful manner.”
         The court then concluded:
         Although, as one would expect, changes have occurred since the 2012 custody order was
         entered, the Court cannot conclude, given the entirety of this record, that such changes are
         material in nature satisfying a change of Isaiah’s custody. Being unable to conclude
         Melody has met her burden of proof to establish a material change of circumstances
         justifying a change of Isaiah’s custody, the Court finds that Melody’s complaint for
         modification, to the extent it seeks a change of Isaiah’s primary physical custody, is denied.

In reaching this conclusion, the court specifically noted that while it had considered Isaiah’s
testimony about his preference to live with Melody, it did not view his wishes as controlling, in
part because “Isaiah was somewhat vague in setting forth the reasons for his preference.” The court
exhaustively addressed the issues with respect to Alex’s use of alcohol, the presence of guns in the
apartment and Isaiah’s ability to access them, and the use of racially charged language. The court
further noted Melody’s continued pattern of noncompliance with court orders regarding parenting
time and her willingness to involve Isaiah in the litigation. Finally, the court noted that it was



                                                 -7-
considering the credibility of the parties in reaching its decision that no material change of
circumstance existed which would support a change of custody.
        The court did find that there was a material change in circumstances which warranted
increasing Melody’s parenting time with Isaiah: “In this regard, there can be little doubt Isaiah
enjoys a good relationship with his mother and her extended family, in particular his half-brothers.
They are a close-knit, good family. Isaiah enjoys spending time with them.” The court increased
Melody’s parenting time such that in addition to the parenting time awarded to her under the
previous custody order, she is to have six consecutive weeks of summer parenting time and a week
of parenting time corresponding to Isaiah’s spring break from school.
        Finally, the court granted Alex’s request to order Melody to pay child support. Melody was
ordered to pay $195 in child support per month.
        Melody appeals from the district court’s modification order.
                                    ASSIGNMENT OF ERROR
       Melody’s sole assignment of error on appeal is that the district court erred in failing to find
a material change in circumstances which warranted modifying the parenting plan to award her
sole physical custody of Isaiah.
                                     STANDARD OF REVIEW
         Modification of a judgment or decree relating to child custody, visitation, or support is a
matter entrusted to the discretion of the trial court, whose order is reviewed by an appellate court
de novo on the record, and will be affirmed absent an abuse of discretion. Lindblad v. Lindblad,
309 Neb. 776, 962 N.W.2d 545 (2021). A judicial abuse of discretion exists if the reasons or rulings
of a trial judge are clearly untenable, unfairly depriving a litigant of a substantial right and denying
just results in matters submitted for disposition. Vyhlidal v. Vyhlidal, 309 Neb. 376, 960 N.W.2d
309 (2021).
         In a review de novo on the record, an appellate court reappraises the evidence as presented
by the record and reaches its own independent conclusions with respect to the matters at issue.
Mamot v. Mamot, 283 Neb. 659, 813 N.W.2d 440 (2012). However, where credible evidence is in
conflict on a material issue of fact, the appellate court considers, and may give weight to, the fact
that the trial court heard and observed the witnesses and accepted one version of the facts rather
than another. Yori v. Helms, 307 Neb. 375, 949 N.W.2d 325 (2020).
                                             ANALYSIS
         On appeal, Melody asserts that the district court erred when it found that there had not been
a material change in circumstances which would warrant a change to Isaiah’s physical custody.
Melody asserts that Alex’s excessive drinking, the presence of guns in his home, and his use of
racial slurs each constitutes a material change in circumstances which would warrant awarding her
custody of Isaiah. Based upon our standard of review, we find no abuse of discretion in the district
court’s finding that there had not been a material change in circumstances which would warrant a
change to Isaiah’s physical custody.
         In a child custody modification action the party seeking modification must demonstrate
first that a material change in circumstances has occurred after the entry of the previous custody



                                                 -8-
order which affects the best interests of the child and that it is in the child’s best interests that
custody be changed. Hopkins v. Hopkins, 294 Neb. 417, 883 N.W.2d 363 (2016). A material
change in circumstances means the occurrence of something which, had it been known at the time
of the initial decree, would have persuaded the court to decree differently. State on behalf of Jakai
C. v. Tiffany M., 292 Neb. 68, 871 N.W.2d 230 (2015). The party seeking modification of child
custody bears the burden of showing as an initial matter that there has been a change in
circumstances. Id.
        The child’s best interests require a parenting arrangement and plan which provides for a
child’s safety, emotional growth, health, stability, physical care, and regular and continuous school
attendance and progress. Neb. Rev. Stat. § 43-2923 (Reissue 2016). Moreover, § 43-2923 sets
forth a non-exhaustive list of factors to be considered in determining the best interests of a child
in regard to custody. Such factors include the relationship of the minor child with each parent, the
desires of the minor child, the general health and well-being of the minor child, and credible
evidence of abuse inflicted on the child by any family or household member.
        As we discussed above, the district court found that while there had been changes to the
parties’ circumstances since Alex was granted custody of Isaiah ten years ago, none of the changes
had been material. While issues were raised that are certainly concerning, we can find no abuse of
discretion in the district court’s decision.
        Alex did admit that he regularly consumes alcoholic beverages. However, he denied having
a serious drinking problem and denied regularly drinking to the point of intoxication. Moreover,
Melody indicated that she was aware of Alex’s drinking prior to him receiving custody of Isaiah
ten years ago. As noted by the district court, there was no evidence that Alex’s drinking has
adversely affected Isaiah or Alex’s care for Isaiah. It appears from Alex’s testimony that he
typically drinks alcohol after he gets off of work, which is also after Isaiah is in bed and while Jane
is home. Isaiah did not testify to any negative effects from Alex’s drinking other than that Alex
sometimes talks differently after a few drinks. Essentially, there was nothing in our record to
indicate that Alex’s drinking is a change of circumstances from ten years ago, let alone a material
change in circumstances.
         Alex’s ownership of guns and his decision not to keep them in a locked gun cabinet
presents a much more difficult question. However, Isaiah, Jane, and Alex testified that Isaiah does
not have any interest in playing with or being near the guns. In addition, Alex testified that he has
taught Isaiah about gun safety and believed Isaiah to be a responsible and well-behaved 13 year
old. While we find it very troubling that Alex has not found a way to at minimum keep the
ammunition for his guns in a locked container which is not accessible to Isaiah, we cannot say that
the district court abused its discretion by failing to find that the presence of the guns constitutes a
material change in circumstances. The district court had the opportunity to see and hear the
witnesses. Every witness, including Melody, expressed how well behaved, obedient, and
responsible Isaiah is. The court had an opportunity to observe Isaiah first hand and apparently
concurred with the assessments made by his parents and grandmother. As such, given our standard
of review, we cannot find that the court abused its discretion.
        We do note, as did the district court, that Melody’s decision to involve Isaiah in these
proceedings by asking him to photograph the guns and the contents of Alex’s refrigerator is
concerning. The evidence demonstrates that Melody has a long history of noncompliance with


                                                 -9-
court orders and with involving Isaiah in discussions about the case and where he is going to live.
These issues have not changed since the 2012 modification order was entered and remain
troublesome.
        Finally, we also find concerning Alex’s admitted use of a racial slur, especially because
Isaiah is biracial and Melody is African-American. However, there was conflicting evidence
regarding whether Alex had ever used such language in Isaiah’s presence. Isaiah testified that he
had heard Alex use the racial slur and that it made him feel uncomfortable. To the contrary, Alex
adamantly denied using a racial slur in Isaiah’s presence and indicated that he knew using this
language was inappropriate. Ultimately, we cannot say that Alex’s use of such language constitutes
a material change in circumstances. We cannot and do not condone the use of any racially charged
language, but we must also weigh Alex’s behavior in this regard with his actions throughout the
ten years he has had sole custody of Isaiah. On the whole, the evidence revealed that Alex has been
a good caregiver and provider for Isaiah. Isaiah has grown into a responsible, smart, friendly, and
well-adapted child. He is achieving at a high level in school. Moreover, we must also consider
Melody’s behavior as both a custodial and non-custodial parent. Evidence presented at the
modification trial revealed that throughout Isaiah’s life, Melody has consistently and repeatedly
attempted to frustrate Alex’s relationship with Isaiah and has refused to comply with court orders.
        Because we find that Melody has failed to demonstrate that any material change in
circumstances has occurred since the entry of the 2012 modification order which would warrant a
change to Isaiah’s physical custody, we find no abuse of discretion in the district court’s decision
to deny her request to modify the order to award her custody. We affirm the district court’s order
which essentially grants Alex with continuing sole physical custody of Isaiah.
                                          CONCLUSION
        Upon our de novo review of the record, we find no abuse of discretion in the district court’s
denial of Melody’s request to modify the prior custody order to award her sole physical custody
of Isaiah. We affirm the court’s order of modification in its entirety.
                                                                                         AFFIRMED.




                                               - 10 -